United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3158
                                   ___________

Michael P. Henderson,                   *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Mikki Peterick and Mille                *
Lacs County Family Services,            * [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: February 24, 2011
                                Filed: March 16, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Michael Henderson appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the record de
novo, see Am. Home Assurance Co. v. Pope, 487 F.3d 590, 598 (8th Cir. 2007)
(standard of review), we find no trialworthy issue as to whether defendants violated
Henderson’s civil rights. Accordingly, we affirm the district court’s judgment. See
8th Cir. R. 47B.
                       ______________________________


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.